Citation Nr: 1506057	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  11-20 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than April 8, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1970 November 1971. 

This matter is before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Muskogee Department of Veterans Affairs (VA), Regional Office (RO). 

In December 2014, a videoconference hearing was held before the undersigned.  The transcript from that hearing has been associated with the file.

The Veteran perfected an appeal as to a claim for entitlement to an increased rating for PTSD.  However, he withdrew this claim from appellate status in a June 2014 written statement.  See 38 C.F.R. § 20.204 (2014).  Therefore, this issue is not now before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in unappealed rating decisions in April 2003, December 2005 and May 2006. 

2.  Following the issuance of the May 2006 rating decision, a claim to reopen the claim for service connection for PTSD was not received prior to April 10, 2008. 

3.  The Veteran's claim for service connection for PTSD was reopened on the basis of new and material evidence, other than service department records, that was received more than one year after the May 2006 rating decision.

CONCLUSION OF LAW

An effective date earlier than April 8, 2010, is not warranted for the award of service connection for PTSD.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).

This appeal arises from the Veteran's disagreement with the effective date assigned following VA's original grant of service connection for PTSD.  The claim, as it arose in its initial context, has been substantiated and fully granted.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this original award of service connection is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's Office of The General Counsel has also held that no additional VCAA notice is required in this circumstance for such a downstream issue, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel 's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier effective date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement is not resolved.  Additionally, because the RO issued an SOC in June 2011 addressing the downstream effective date claim, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an earlier effective date, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Huston v. Principi, 17 Vet. App. 195 (2003).

Moreover, in December 2014, the Veteran was provided an opportunity to set forth his contentions regarding the earlier effective date claim during the videoconference hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans' Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties were met here.  The effective date issue decided herein was identified at the hearing.  The Veteran's contentions regarding his earlier effective date claim were addressed.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  No outstanding evidence has been identified.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  In this case, VA obtained the Veteran's service treatment records, service personnel records, and all of the identified post-service records and thus complied with its duty to assist.  Thus, the Board finds that VA has fully satisfied its duty to assist. 

VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Earlier Effective Date 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400. 

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i). 

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b). 

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim and, if an award based all or in part on the such records is, in general and depending on other qualification, effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

The Veteran contends he is entitled to an effective date prior to April 8, 2010, for the grant of service connection for PTSD.  

Historically, the Veteran was discharged from service in November 1971.  He first submitted a claim for service connection for PTSD in January 2003.  In an unappealed April 2003 rating decision (with notification to the Veteran that same month), the RO denied service connection for PTSD.  The Veteran did not appeal this decision within a year and it became final in April 2004.  See 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.302, 20.1103. 

In June 2005 the Veteran submitted a statement that was treated as a new claim for service connection for PTSD.   In December 2005 and May 2006 rating decisions, the RO declined to reopen a previously denied claim for service connection for PTSD.  The Veteran was notified of these decisions in December 2005 and May 2006 letters.  He did not appeal.  The RO's determination, therefore, became final in May 2007.  See 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.302, 20.1103. 

On April 8, 2010, the Veteran submitted a claim for service connection for PTSD.  He underwent a VA psychiatric examination in August 2010.  In pertinent part, the examiner noted a diagnosis of PTSD secondary to fear of in-service hostile military activity.  Based on this evidence, which was received more than one year after the May 2006 unappealed rating decision, the RO granted service connection for PTSD, effective from April 8, 2010 (the date of the claim to reopen). 

A review of the VBMS file shows that there is no communication, formal or informal, that could be interpreted as a claim for service connection for PTSD that was received subsequent to the RO's final May 2006 rating decision, and prior to April 8, 2010.  

To the extent that the Veteran and his representative maintain that morning reports supported his claim of service connection and could have been requested at an earlier date, see July 2011 VA Form 9 and December 2014 hearing transcript, the Board notes that the morning reports were not the basis of the award of service connection; rather, the August 2010 VA examination report formed the basis of the award.  See August 2010 rating decision.  Moreover, and more significantly, the morning reports were not received until September 2010, after the award of service connection.  Hence, 38 C.F.R. § 3.156(c) is not for application.  

The Board notes that the Veteran is free to file a claim of clear and unmistakable error with regard to the prior RO denials of his claim for service connection for PTSD.  However, as confirmed by the Veteran's representative during the December 2014 hearing, no such claim has been filed here.  See December 2014 hearing transcript.

Given the foregoing, there is no basis for the assignment of an effective date for the grant of service connection for PTSD prior to April 8, 2010.  See 38 C.F.R. § 3.400(q)(1)(ii), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application.");  Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application). 

The Board therefore finds that the preponderance of the evidence is against the claim for an effective date prior to April 8, 2010, for service connection for PTSD.



ORDER

An effective date earlier than April 8, 2010, for the grant of service connection for PTSD is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


